Per Curiam.
The only questions in this case arise upon the rulings on instructions.
Those given, although erroneous as to the appellant, upon a state of facts which might be supposéd, yet as they were more favorable to him than he could have asked upon another state of facts which might have existed, we can not disturb the judgment, the evidence not being in the record.
The instruction asked by the appellant was properly refused, on the ground that it left the jury to measure the damages from their opinion of the value of an article, without reference to the proof on that point.
The judgment is affirmed, with costs.